

EXHIBIT 10.3


SECOND ADDENDUM TO SECURED BRIDGE LOAN PROMISSORY NOTES OF SINGLE TOUCH
INTERACTIVE, INC. DATED MARCH 17, 2008 ($250,000); MARCH 31, 2008 ($1,650,000),
APRIL 28, 2008 ($345,000), AND JUNE 5, 2008 ($425,000) ISSUED TO SINGLE TOUCH
SYSTEMS INC. (FORMERLY KNOWN AS HOSTING SITE NETWORK, INC.)




This Addendum is made and entered into as of the 27th day of June 2008. Unless
otherwise defined herein, capitalized terms used in this Addendum shall have the
meaning given to them as in the Secured Bridge Loan Promissory Notes.


NOW, THEREFORE, in consideration of the respective covenants contained herein
and intending to be legally bound hereby, the Parties hereto agree as follows:


1. Section 1 of the Secured Bridge Loan Promissory Notes is amended to read as
follows:


“1. The outstanding principal balance of this Note, together with accrued and
unpaid interest thereon, shall be due and payable on July 31, 2008 (the “Due
Date”), which Due Date may be extended by the Borrower and the Lender in
writing; provided, however, that upon the consummation of a merger between the
Borrower and the Lender, or an affiliate of the Lender (the “Merger”), all
indebtedness evidenced hereby shall be deemed canceled and paid in full”.


2. All other terms of the Secured Bridge Loan Promissory Notes shall continue
with full force and effect.


3. This Addendum may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.


IN WITNESS WHEREOF, this Addendum has been executed by the Parties as of the
date first above written:


SINGLE TOUCH INTERACTIVE, INC.
 
By:  /s/ Anthony Macaluso   
Name: Anthony Macaluso
Title: Chief Executive Officer
 
SINGLE TOUCH SYSTEMS INC.
(FKA HOSTING SITE NETWORK, INC.).
 
By:  /s/ Scott Vicari    
Name: Scott Vicari
Title: President



 
 

--------------------------------------------------------------------------------

 